Citation Nr: 0815308	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for a hearing loss 
disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

The veteran had active military service from August 1967 to 
March 1971, including service in Vietnam from May 1969 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran says that he injured his right knee, hips, and 
back climbing poles and digging ditches with a shovel while 
in Vietnam.  He reports that he "had to constantly climb up 
and down light poles and . . . dig 5 [foot] ditches with 
shovels to lay electric lines."  He insists that he 
sustained and was treated for a back injury in Vietnam.  DD-
214 confirms a military occupational specialty of 
"Lineman."

Service medical records (SMRs) dated in December 1969 contain 
the remarks "pain in the right CVA [costovertebral region] 
for the past one week."  SMRs dated in August 1970 advise 
"pt [patient] says he has continual back pain."  During his 
February 1971 separation examination the veteran indicated 
that he had "back trouble."  

Private treatment records dating from October 1965 (prior to 
the veteran's entry into service) document complaints of back 
pain.

In a letter dated in October 2003 a private treating 
physician stated that the veteran has "significant 
degenerative disease" of the knees, hips, and back.  He 
noted that the veteran's duties during service consisted of 
telephone pole climbing and dismounting.  He also remarked 
that "not long after discharge [the veteran] was seen by 
orthopedic physician [name]," and added as follows:

I do believe that his degenerative joint 
disease, more likely than not, is in part 
related to the duties while in the 
service.  Certainly, degenerative joint 
disease is a multifactorial disease but 
early injuries to the cartilage can lead 
to aggravation and premature degenerative 
joint changes.

Unfortunately there is no indication that the claims file was 
reviewed pursuant to the formation of this opinion.  This is 
particularly significant since private medical records show 
treatment for back pain prior to service.  Accordingly, a VA 
examination is warranted.  Furthermore, inasmuch as the 
record contains competent evidence of a current right knee 
and bilateral hips disorders; lay allegations of in-service 
trauma/injury; and an indication that the disorders may be 
associated with the veteran's service, the Board finds that 
these matters should also be remanded for a compensation and 
pension (C&P) examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

The veteran also seeks service connection for hearing loss 
and tinnitus.  He says that he was "exposed to loud noises 
in service by the 8 [inch] howitzers and mortars in 
[V]ietnam."  

Pre-induction examination done in August 1967 found hearing 
thresholds (at 500, 1,000, 2,000, 3,000, and 4,000 Hertz) of 
0, 5, 5, 5, and 5 decibels in the right ear; and 5, 0, 15, 15 
and 30 decibels in the left ear.  The pre-induction 
examination report included the comment "hearing loss, AS 
[left ear] NCD [not considered disqualifying]."  February 
1971 separation examination found thresholds of zero (0) at 
all levels.

In October 2003 the veteran underwent an audiology 
examination by a private otolaryngologist.  Testing revealed 
moderate to profound downsloping, mostly high frequency, 
sensorineural hearing loss in both ears.  The physician 
reported that hearing dropped off in both ears after 1000 
Hertz, and is worse in the left ear.  He added that the right 
ear is "aidable," but the left ear is not amenable to 
hearing replacement.  During the examination the veteran 
stated that his "hearing loss was present when he left the 
[A]rmy."  The physician specifically noted that the veteran 
had "an occupation history significant for four years of 
service in the [A]rmy doing artillery, especially during 
active periods of Vietnam."  He then opined as follows:  
"it seems as though his hearing loss is direct result of 
this exposure."  

In light of the audiological examination results, a VA 
examination is warranted pursuant to McLendon.  A review of 
the claims folder in connection with the examination is 
essential.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(holding that the examiner "must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed examination").  

In addition to the foregoing, the Board notes the veteran's 
claim of treatment since 1971 from the Lake City, Florida, 
Veterans' Affairs Medical Center (VAMC), since 1971 from the 
Gainesville, Florida VAMC, and from the Dublin facility since 
1980.  The RO has attempted to obtain records from the Lake 
City facility without success.  The RO also requested records 
from the Dublin VAMC for records dated after 1980, however, 
there is no documentation from that facility as to whether or 
not they have any records that date back that far.  It also 
does not appear that a request for records was made to the 
Gainesville facility for records dating from 1971.  
Additional efforts to obtain any existing records should be 
undertaken on remand.  38 C.F.R. § 3.159(c)(2).  A request 
should also be made for all VA treatment records dating from 
May 4, 2004.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all medical records from the 
Gainesville, Florida VAMC dating from March 
2, 1971, and from the Dublin VAMC dating 
from 1980; and current medical treatment 
records dating from May 4, 2004.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly and the veteran should be 
informed.

The veteran should be encouraged to provide 
any evidence that he may have in his 
possession that can establish his treatment 
by VA in 1971-1972, such as correspondence 
from VA dated in the year following his 
separation from service.

2.  Schedule the veteran for an examination 
by an appropriate specialist(s) regarding 
his claims for service connection for a 
bilateral hips disorder, a right knee 
disorder, a back disorder, a hearing loss 
disorder, and tinnitus.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests should be 
performed, and all findings reported in 
detail.  

The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a bilateral 
hips disorder, a right knee disorder, a 
back disorder, a right ear hearing loss 
disorder, and a tinnitus disorder, if 
found, was incurred during active military 
service or is related to any incident 
therein.  

If a back disorder is found to have 
undebatably existed prior to service, the 
examiner must opine as to whether there was 
any increase in disability during active 
military service of said disorder beyond 
the natural progression of the disorder.

With regard to the veteran's claims for 
service connection for hearing loss and 
tinnitus, the veteran must be given an 
opportunity to describe, during the 
examination, his in-service noise exposure.  
Concerning hearing loss in the left ear, 
the examiner is asked to opine whether 
hearing loss that existed at entry to 
service increased in disability during 
service as a result of noise exposure or 
whether any increase in hearing loss was 
due to natural progress of the disease.  

A rationale for all opinions must be set 
forth in the report provided.

3.  Readjudicate the veteran's claims.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



